The judgment is modified by striking therefrom the words and figures “ Five Hundred Thirty-nine and 28 /100 ($539.28) Dollars ” and inserting in lieu thereof the words and figures “ Seven Hundred Sixty and 28/100 ($760.28) Dollars” as against The Learner Realty Company, and by making a deduction of $221 in the amount awarded against the defendant Sussman Construction Corporation; and as so modified the judgment is unanimously affirmed, without costs. Finding of fact 19 is reversed, and finding 20 is modified by adding to the amount there found $221. That part of the second conclusion of law permitting the deduction of $221 is disapproved; and the third and fourth conclusions are modified by adding the sum of $221 to the amounts therein stated. There is no statutory or other authority for the deduction of the amount of premiums paid on bonds for the discharge of the liens, or the legal expenses in connection therewith. This court finds plaintiff’s proposed findings of fact 2 and 3. The plaintiff was entitled to recover the balance unpaid on the contract in the hands of the owner. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ. [143 Misc. 334.]